Citation Nr: 1038313	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  10-38 085	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 1999 Board decision which denied entitlement to service 
connection for a right knee disability.


REPRESENTATION

Moving party represented by:  John Stevens Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The moving party (the Veteran) served on active duty from 
September 1986 to November 1991. 

This matter before the Board of Veterans' Appeals (Board) arises 
from an original action on the motion of the Veteran, received in 
August 2010.


FINDINGS OF FACT

The Board's November 1999 decision was reasonably supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at that 
time were either not considered or were misapplied.


CONCLUSION OF LAW

The November 1999 Board decision which denied service connection 
for a right knee disability does not contain CUE.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to claims alleging 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

When a claim is disallowed by the Board, it may not be thereafter 
be reopened and allowed, and no claim based upon the same factual 
basis shall be considered.  38 U.S.C.A. § 7104(b) (West 2002).  
However, a decision by the Board is subject to revision on the 
grounds of CUE.  If the evidence established an error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 7111(a) 
(West 2002).

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2009).

If a claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged error 
is and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the alleged error.  Bustos v. West, 
179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  CUE does not include VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In order for there to be a valid claim of CUE, the correct facts, 
as they were known at the time of the original decision, must not 
have been before the adjudicator, or the proper statutory or 
regulatory provisions must have been misapplied.  The Veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  The error must be undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is the 
kind of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), en banc review denied Feb. 3, 1994 (per 
curium).

The Court has set forth a three-pronged test for finding CUE.  
First, either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Second, the error must be "undebatable" and 
of the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The pertinent evidence of record at the time of the Board's prior 
decision included service treatment records revealing complaints 
of and treatment for right knee pain in 1990 following a running 
injury.  Secondary knee sprain versus meniscus tear, knee sprain, 
and resolving knee sprain was assessed.

In January 1997, the Veteran filed his initial claim for service 
connection for a right knee disability.  On VA examination in 
April 1997, the Veteran reported no history of injury or 
complaints of any knee symptomatology.  The examiner noted 
objective observations of negative straight leg raising 
bilaterally.  No knee disability was diagnosed.  

On VA examination in July 1997, the Veteran reported a history of 
injury to his right knee in 1990 and treatment with an 
immobilizer, bedrest, and nonsteroidal anti-inflammatory 
medications.  He reported current complaints of a popping 
sensation in the right knee that worsened with stair climbing.  
He reported re-injuring his right knee in an assault while on 
duty as a bouncer at a drinking establishment.  He received 
similar treatment.  The examiner noted objective observations of 
range of motion in the right knee from zero to 140 degrees.  
There was no edema, and McMurray's, anterior/posterior Drawer 
Sign were found to be normal.  The examiner diagnosed a history 
of right knee injury, in remission today.  

An August 1997 rating decision denied service connection for a 
right knee disability.  The rating decision noted that while 
service treatment records showed treatment in service for a right 
knee condition, no permanent residual or chronic disability 
subject to service connection was shown or demonstrated by 
evidence during active service or following active service.  The 
RO acknowledged that the Veteran reported current symptoms of 
popping that worsened when going up or down steps, but observed 
that VA examination found no right knee disability.  The Veteran 
appealed the August 1997 rating decision to the Board.

A subsequent VA examination conducted in January 1998 shows 
findings of motor strength in the knees measured 5 of 5 and was 
symmetrical, bilaterally in flexion/extension, ankle 
dorsiflexion, plantar flexion, and eversion.  Deep tendon 
reflexes were symmetric, bilaterally, and equal at 2 of 4.  No 
right knee disability was diagnosed.  

A VA examination conducted in May 1998 reflected complaints of 
right knee pain secondary to continued twisted ankles (the 
Veteran had been granted service-connection in an August 1997 
rating decision for left and right ankle sprain, effective in 
January 1997).  The examiner objectively observed mild crepitus 
to the right patella with pressure but no pain, and strength in 
the lower right extremity measured at 4 of 5 in all ranges of 
motion.  However, heel and toe walk was found to be normal, there 
was no atrophy, and range of right knee motion was zero to 140 
degrees.  McMurray's and anterior/posterior Drawer Sign were 
found to be normal.  Again, no right knee disability was 
diagnosed.

A VA examination conducted in March 1999 showed no complaints of 
right knee symptoms and no findings of right knee disability.  

In the November 1999 decision, the Board addressed the Veteran's 
in-service treatment for right knee pain and noted that right 
knee sprain and meniscus tear were possible diagnosis.  However, 
the Board observed that in 1997, 1998 and 1999 VA examinations no 
right knee disability was diagnosed.  The Board concluded that 
absent medical evidence of a diagnosis of a right knee 
disability, the Veteran's service connection for a right knee 
disability could not be granted.  

The regulations at the time of the November 1999 Board decision 
required that, for service connection to be granted, the claimed 
disability must have been the result of a disease or injury 
incurred in or aggravated by the Veteran's active service.  See 
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
This required evidence of incurrence or aggravation of a disease 
or injury in-service, the existence of a current disability, and 
a nexus between the in-service injury or disease and the current 
disability.  Medical evidence was required to provide the 
existing of a current disability and to fulfill the nexus 
requirements.  Lay or medical evidence, as appropriate, may have 
been used to substantiate service incurrence.  Epps v. Gober, 126 
F.3d 1464 (1997).  In the alternative, the chronicity provision 
of 38 C.F.R. § 3.303(b) was applicable where evidence, regardless 
of its date, showed that the Veteran had a chronic condition in 
service or during an applicable presumption period and still had 
such condition.  Such evidence must have been medical unless it 
related to a condition as to which lay observation was competent.  
If the chronicity provision was not applicable, 38 C.F.R. 
§ 3.303(b) may still have applied where the condition claimed was 
observed during service or any applicable presumption period, 
continuity of symptomatology was demonstrated thereafter, and 
competent medical evidence related the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

It is noted that, in the November 1999 decision denying the claim 
for service connection for a right knee disability, the Board 
found the Veteran's claim was not well-grounded because the 
medical evidence did not establish the presence of a current 
right knee disability.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), eliminated the concept of a well-grounded 
claim.  However, the principles of service-connection articulated 
by 38 C.F.R. § 3.303 have not changed since the time of the 
November 1999 Board decision.  Evidence of a current disability, 
now, as then, was required in order to grant service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the 
absence of proof of a present disability, there can be no valid 
claim.").  The board relied upon the provisions of 38 C.F.R. 
§ 3.303, and the requirement of medical evidence of a disability 
(see Brammer, supra) in denying service connection for a right 
knee disability in its November 1999 decision.

The Veteran and his representative have argued that the VA 
examiners in 1997, 1998, and 1999 ignored the Veteran's 
complaints of pain and popping, observations of crepitus, and of 
a causal connection reported between pain and instability in the 
service-connected ankles when the VA examiner reported in 1997 
that the Veteran's right knee injury was in remission, and when 
VA examiners in 1997, 1998, and 1999 failed to diagnose a right 
knee injury.  The Veteran and his representative rely on 
38 C.F.R. § 4.2, 4.10, and 4.59; and DeLuca v. Brown, 8 Vet. App. 
202 (1995) (holding that evidence of pain, weakened movement, 
excess fatigability, or incoordination must be considered in 
assessing the level of associated functional loss in light of 38 
C.F.R. § 4.40 and 4.45) and on Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991) (holding that it is necessary to consider 
the complete medical history of the Veteran's disability in order 
to evaluate the level of disability).  However, the Board notes 
that these regulations and DeLuca, supra, concern the evaluation 
of disabilities that are already service-connected and do not 
apply to the service-connected of disabilities.  

The Veteran and his representative also rely on principles in the 
law requiring that VA must significantly and sympathetically 
consider the Veteran's lay statements, citing Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), but also referencing 
Gilbert v. Derwinski, 1 Vet. App. 49, 46-57 (1990).  The Board 
notes that the language of 38 C.F.R. § 3.303 itself requires 
consideration of all pertinent medical and lay evidence.  Review 
of the November 1999 Board decision shows that the Board did 
consider the Veteran's assertions.  VA examiners in 1997, 1998, 
and 1999 reported the Veteran's reports of right knee injury 
during active service and his reported right knee symptoms.  
Notwithstanding, the medical evidence, including the 1997, 1998, 
and 1999 VA examinations do not show a diagnosis of a right knee 
disability.  

The argument that the Board did not appropriately weigh the 
Veteran's lay statements or evaluate the medical evidence in 
finding that the Veteran did not have a right knee disability 
amounts fundamentally to a disagreement as to how the Board 
should have evaluated the evidence, arguing that the medical 
evidence warranted a different outcome.  This argument does not 
suffice to establish CUE.  There is no indication that the Board 
did not properly consider all evidence before it in 1999, or that 
it did not properly apply the appropriate laws and regulations to 
the Veteran's claim.

The Board found that the medical evidence at the time of the 
November 1999 decision did not show that the Veteran had been 
diagnosed with a right knee disability.  The Board noted the 
Veteran's complaints of pain and popping and the VA examiner's 
observations of same, but observed that the VA examiners had not 
diagnosed a right knee disability and that a right knee 
disability was not otherwise established by the medical evidence.  
Absent such a diagnosis, service connection could not be granted.  

There is no indication that the Board did not properly consider 
all evidence before it in 1999, nor that they did not properly 
apply the appropriate laws and regulations to the Veteran's 
claim.  Under these circumstances, the determination made by the 
Board in November 1999 was reasonable with respect to the facts 
shown, and the law was not misapplied.  The Veteran's complaints 
were clearly considered.  

Disagreement with how the facts were weighed or evaluated does 
not constitute CUE.  Russell, supra, at 311.  The Veteran and his 
representative have failed to establish that "[e]ither the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied." See Russell, supra.

Thus, the Board finds that the Veteran and his representative 
have not alleged any error(s) that are the kind of error that 
would be CUE on its face.  See Fugo, 6 Vet. App. at 44.  Rather, 
the Veteran and his representative are effectively asserting 
disagreement with how the Board evaluated the facts before it in 
November 1999.  Such is inadequate to raise a CUE claim.

In sum, the Board finds that in November 1999, the correct facts, 
as they were known at the time, were before the Board and the 
statutory and regulatory provisions extant at the time were 
correctly applied.


ORDER

A November 1999 Board decision did not contain CUE in denying 
entitlement to service connection for right knee disability, and 
the motion to revise or reverse that decision is denied.




                       
____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



